LACOMBE, Circuit Judge.
There are prior patents in this record, which were not before the courts in the earlier suit; but, comparing them with those which were then considered, this court does not feel warranted in assuming that their presence in the earlier suit would have induced a different construction of the patent. As to the general equities, a complainant who has the decision of an appellate court, sustaining a construction of the patent on final hearing, is ordinarily entitled to an injunction against a new infringer, although such infringer was ignorant of his claim. The defendant’s hose supporter, as such, does not infringe; and it is, thought that a modification of the button or stud which engages with the stocking will avoid infringement, and leave defendant free to make and sell its supporter. Preliminary injunction will issue under the first claim. Inasmuch, however, as complainant has deprived itself of.the power to license the use of its button or stud on defendant’s noncompeting hose supporter, *105the operation of injunction will be stayed until the close of the May session of the Court of Appeals, so as to allow defendant to present its additional prior patents to that court.